Order of fact-finding and disposition, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about May 7, 2012, which, to the extent appealed from as limited by the briefs, following a hearing, found that respondent-appellant had neglected the subject child by using excessive corporal punishment, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence (Family Ct Act §§ 1012 [f] [i] [B]; 1046 [b] [i]). Respondent’s frequent use of belts, cords and other objects, including an incident that left a scar on the child’s thumb, constituted excessive corporal punishment (see Matter of Alysha M., 24 AD3d 255 [1st Dept 2005], lv denied 6 NY3d 709 [2006]). The child’s testimony was sufficiently corroborated by the testimony of the agency caseworker and physical evidence, as well as respondent’s admission that she might have struck the child on the six or seven occasions that she attempted to discipline him with a belt. It cannot he said that the Family Court erred in discrediting respondent’s testimony (see Matter of Erich J., 22 AD3d 849, 850 [2d Dept 2005]).
Concur—Mazzarelli, J.E, DeGrasse, Abdus-Salaam, Manzanet-Daniels and Clark, JJ.